UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6143


WILLIAM KINJO SMITH,

                Petitioner - Appellant,

          v.

STEPHANIE HOLLENBACK, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02117-FL)


Submitted:   July 29, 2015                 Decided:   August 3, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Kinjo Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William   Kinjo   Smith,    a   federal   prisoner,   appeals    the

district   court’s   order   dismissing   without   prejudice   his   28

U.S.C. § 2241 (2012) petition.       We have reviewed the record and

find no reversible error.       Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.       Smith v. Hollenback, No. 5:14-hc-02117-

FL (E.D.N.C. Jan. 22, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                     2